UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 1) Under the Securities Exchange Act of 1934 LECG Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 523234102 (CUSIP Number) Glenn Tongue 767 Fifth Avenue, 18th Floor New York, NY10153 (212) 386-7160 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 28, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 523234102 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Whitney R. Tilson 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.11% TYPE OF REPORTING PERSON (see instructions) IN CUSIP No. 523234102 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Glenn H. Tongue 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.11% TYPE OF REPORTING PERSON (see instructions) IN CUSIP No. 523234102 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) T2 Partners Management, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.11% TYPE OF REPORTING PERSON (see instructions) IA, PN CUSIP No. 523234102 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) T2 Partners Group, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.11% TYPE OF REPORTING PERSON (see instructions) OO CUSIP No. 523234102 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) T2 Partners Management, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.08% TYPE OF REPORTING PERSON (see instructions) OO CUSIP No. 523234102 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) T2 Accredited Fund, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.05% TYPE OF REPORTING PERSON (see instructions) PN CUSIP No. 523234102 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) T2 Qualified Fund, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.03% TYPE OF REPORTING PERSON (see instructions) PN CUSIP No. 523234102 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Tilson Offshore Fund, Ltd 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.02% TYPE OF REPORTING PERSON (see instructions) CO CUSIP No. 523234102 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Tilson Focus Fund 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.01% TYPE OF REPORTING PERSON (see instructions) IC Item 1. Security and Issuer. This statement relates to shares of the Common Stock, par value $0.01 per share (the “Shares”), of Alloy, Inc. (the “Issuer”).The address of the principal executive offices of the Issuer is 767 Fifth Avenue, 18th Floor, New York, New York 10153. Item 2. Identity and Background. (a)This statement is being filed by Whitney R. Tilson, Glenn H. Tongue, T2 Partners Management, LP, a Delaware limited partnership, T2 Partners Group, LLC, a Delaware limited liability company, T2 Partners Management, LLC, a Delaware limited liability company, T2 Accredited Fund, LP, a Delaware limited partnership, T2 Qualified Fund, LP, a Delaware limited partnership, Tilson Offshore, Ltd, a Cayman corporation and Tilson Focus Fund, a registered investment company. Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.”All of the Reporting Persons are associated with a single investment advisory firm and as such make this filing jointly. (b)The principal business address of each of the Reporting Persons is 767 Fifth Avenue, 18th Floor, New York, NY 10153. (c)Whitney Tilson and Glenn Tongue are principals ofT2 Partners Management, LLC, which serves as General Partner for T2 Accredited Fund, LP and Tilson Qualified Fund, LP. Whitney Tilson and Glenn Tongue are principals ofT2 Partners Management, LP, which serves as Investment Adviser to T2 Accredited Fund, LP, Tilson Qualified Fund, LP, Tilson Offshore Fund, Ltd and Tilson Focus Fund. Whitney Tilson and Glenn Tongue are principals of T2 Partners Group, LLC, which is the General Partner for T2 Partners Management, LP. (d)During the last five years, none of the Reporting Persons has been convicted in a criminal proceeding (excluding traffic violations and similar misdemeanors). (e)During the last five years, none of the Reporting Persons has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction nor, as a result of such proceeding, was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Whitney R. Tilson and Glenn H. Tongue are citizens of the United States. Item 3. Source or Amount of Funds or Other Consideration. Shares of the securities reported in this filing were purchased by T2 Accredited Fund, LP, T2 Qualified Fund, LP, Tilson Offshore, Ltd and Tilson Focus Fund (collectively “Tilson Funds”). The Shares purchased by the Tilson Funds were purchased with working capital in open market purchases.The aggregate purchase cost of the 42,298 Shares beneficially owned by the Reporting Persons in the aggregate is approximately $27,071 including brokerage commissions. Item 4. Purpose of Transaction. The Reporting Persons originally acquired the Shares based on the Reporting Persons’ belief that the Shares, when purchased, were undervalued and represented an attractive investment opportunity.Depending upon overall market conditions, other investment opportunities available to the Reporting Persons and the availability of Shares at prices that would make the purchase or sale of Shares desirable, the Reporting Persons may endeavor to increase or decrease their position in the Issuer through, among other things, the purchase or sale of Shares on the open market or in private transactions or otherwise, on such terms and at such times as the Reporting Persons may deem advisable. No Reporting Person has any present plan or proposal which would relate to or result in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D except as set forth herein. Item 5. Interest in Securities of the Issuer. (a)The aggregate percentage of Shares reported owned by each person named herein is based upon 38,215,579 Shares outstanding as of September 30, 2010, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on November 9, 2010. As of the close of business on February 28, 2011, T2 Accredited Fund, LP beneficially owned 20,792 Shares, representing approximately 0.05% of the Shares outstanding. As of the close of business on February 28, 2011, T2 Qualified Fund, LP beneficially owned 9,128 Shares, representing approximately 0.03% of the Shares outstanding. As of the close of business on February 28, 2011, Tilson Offshore Fund, Ltd beneficially owned 6,842 Shares, representing approximately 0.02% of the Shares outstanding. As of the close of business on February 28, 2011, Tilson Focus Fund beneficially owned 5,536 Shares, representing approximately 0.01% of the Shares outstanding. T2 Partners Management, LP serves as Investment Adviser to the Tilson Funds and as such, may be deemed to beneficially own 42,298 Shares, representing 0.11% of the Shares outstanding as of the close of business February 28, 2011. T2 Partners Group, LLC is the General Partner to T2 Partners Management, LP and as such, may be deemed to beneficially own 42,298 Shares, representing 0.11% of the Shares outstanding as of the close of business February 28, 2011. T2 Partners Management, LLC serves as General Partner to T2 Accredited Fund, LP and T2 Qualified Fund, LP and as such, may be deemed to beneficially own 29,920 Shares, representing 0.08% of the Shares outstanding as of the close of business February 28, 2011. Glenn H. Tongue is a principal of T2 Partners Management, LP, T2 Partners Group, LLC and T2 Partners Management, LLC and as such, may be deemed to beneficially own 42,298 Shares, representing 0.11% of the Shares outstanding as of the close of business February 28, 2011. Whitney R. Tilson is a principal of T2 Partners Management, LP, T2 Partners Group, LLC and T2 Partners Management, LLC and as such, may be deemed to beneficially own 42,298 Shares, representing 0.11% of the Shares outstanding as of the close of business February 28, 2011. (b) Glenn H. Tongue and Whitney R. Tilson have shared power to vote or direct the vote, and shared power to dispose or direct the disposition of all Shares reported in this filing. (c) All of the following transactions were effected in the open market. Transactions in the Shares During the Past 60 Days Shares of Common Stock Transacted Price Per Share($) Date of Transaction T2 Accredited Fund, LP Buy 6,698 12/28/2010 Buy 20,815 12/31/2010 Buy 5,992 01/10/2011 Buy 6,237 01/11/2011 Buy 1,893 01/26/2011 Buy 88,118 01/28/2011 Buy 18,382 01/31/2011 Buy 25,567 02/01/2011 Buy 124,453 02/02/2011 Buy 17,327 02/03/2011 Buy 215 02/03/2011 Buy 14,104 02/04/2011 Buy 15,145 02/07/2011 Buy 38,957 02/07/2011 Buy 50,184 02/08/2011 Buy 33,852 02/09/2011 Buy 72,521 02/10/2011 Buy 72,012 02/11/2011 Buy 87,587 02/14/2011 Buy 96,573 02/18/2011 Buy 14,158 02/22/2011 Buy 43,553 02/23/2011 Sell 136,748 02/28/2011 Sell 983,094 02/28/2011 T2 Qualified Fund, LP Buy 2,868 12/28/2010 Buy 8,976 12/31/2010 Buy 2,655 01/10/2011 Buy 2,767 01/11/2011 Buy 836 01/26/2011 Buy 38,931 01/28/2011 Buy 8,120 01/31/2011 Buy 11,295 02/01/2011 Buy 54,872 02/02/2011 Buy 7,624 02/03/2011 Buy 95 02/03/2011 Buy 6,202 02/04/2011 Buy 6,656 02/07/2011 Buy 17,121 02/07/2011 Buy 22,434 02/08/2011 Buy 15,116 02/09/2011 Buy 32,392 02/10/2011 Buy 32,161 02/11/2011 Buy 39,028 02/14/2011 Buy 43,050 02/18/2011 Buy 6,306 02/22/2011 Buy 19,393 02/23/2011 Sell 60,036 02/28/2011 Sell 431,602 02/28/2011 Tilson Offshore Fund, Ltd Buy 2,162 12/28/2010 Buy 6,949 12/31/2010 Buy 2,015 01/10/2011 Buy 2,099 01/21/2011 Buy 635 01/26/2011 Buy 29,592 01/28/2011 Buy 6,173 01/31/2011 Buy 8,593 02/01/2011 Buy 41,709 02/02/2011 Buy 5,800 02/03/2011 Buy 72 02/03/2011 Buy 4,718 02/04/2011 Buy 5,065 02/07/2011 Buy 13,027 02/07/2011 Buy 16,979 02/08/2011 Buy 11,439 02/09/2011 Buy 24,522 02/10/2011 Buy 24,350 02/11/2011 Buy 29,631 02/14/2011 Buy 32,688 02/18/2011 Buy 4,795 02/22/2011 Buy 14,759 02/23/2011 Sell 45,007 02/28/2011 Sell 323,556 02/28/2011 Tilson Focus Fund Buy 1,694 12/28/2010 Buy 5,264 12/31/2010 Buy 1,573 01/10/2011 Buy 1,626 01/11/2011 Buy 494 01/26/2011 Buy 23,459 01/28/2011 Buy 4,841 01/31/2011 Buy 6,741 02/01/2011 Buy 32,835 02/02/2011 Buy 4,593 02/03/2011 Buy 57 02/03/2011 Buy 3,733 02/04/2011 Buy 4,052 02/07/2011 Buy 10,421 02/07/2011 Buy 13,754 02/08/2011 Buy 9,461 02/09/2011 Buy 20,565 02/10/2011 Buy 20,477 02/11/2011 Buy 25,116 02/14/2011 Buy 27,689 02/18/2011 Buy 4,091 02/22/2011 Buy 12.295 02/23/2011 Sell 36,409 02/28/2011 Sell 261,748 02/28/2011 (d)No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of Shares reported in this filing. (e)This filing is being made to report that holdings by the reporting persons total less than 5% as of February 28, 2011. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Glenn H. Tongue and Whitney R. Tilson have shared ownership and/or management over each of the other Reporting Persons identified in this account. Other than as described herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. Item 7. Material to Be Filed as Exhibits. Not applicable. CUSIP No. 523234102 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. This filing is dated 03/02/2011. T2 Partners Management, LP By: T2 Partners Group, LLC General Partner By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member T2 Partners Group, LLC By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member T2 Partners Management, LLC By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member T2 Accredited Fund, LP By: T2 Partners Management, LLC General Partner By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member T2 Qualified Fund, LP By: T2 Partners Management, LLC General Partner By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Managing Member Tilson Offshore Fund, Ltd By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Director Tilson Focus Fund By: /s/ Whitney R. Tilson Name: Whitney R. Tilson Title: Trustee /s/ Whitney R. Tilson Whitney R. Tilson /s/ Glenn H. Tongue Glenn H. Tongue
